Citation Nr: 1746720	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  13-01 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a right knee disability.

2. Entitlement to service connection for a left knee disability.

3. Entitlement to service connection for a back disability.

4. Entitlement to nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to October 1974.  He had additional service in the Georgia Army National Guard (ARNG).

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2009 decision by the Atlanta RO (hereinafter agency of original jurisdiction (AOJ)).  A May 2009 AOJ rating decision denied service connection for chronic obstructive pulmonary disease (COPD), chronic bronchitis, back pain, and a bilateral knee condition.  A May 2009 AOJ notification letter advised the Veteran of a denial of nonservice-connected pension benefits.  In October 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) pertaining to the nonservice-connected pension benefit issue was furnished in January 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2012.  With respect to the service connection issues, an SOC was issued in September 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2012.

In May 2015, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A hearing transcript has been associated with the claims file.

In February 2016, the Board granted a withdrawal of the issues of COPD and chronic bronchitis, and remanded the remaining claims on appeal to the AOJ for further action, to include additional development of the evidence.  After completing the requested development, the Appeals Management Center (AMC) continued to deny the claims (as reflected in a September 2016 supplemental SOC (SSOC)) and returned this matter to the Board for further appellate consideration.

As for the characterization of the claims on appeal, the AOJ has denied a claim phrased as one for service connection for a bilateral knee condition.  A review of the evidence reflects that the Veteran was evaluated at different times in service for right and left knee symptoms, and that each knee demonstrates different radiographic findings.  As such, the Board has recharacterized the "bilateral" knee disability claim as two separate claims. 

As for the matter of representation, the Board notes that the Veteran was previously represented by The American Legion (as reflected in a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, filed in March 2012).  However, in December 2012, the Veteran filed a power of attorney in favor of private attorney Kenneth L. LaVan (as reflected in a VA Form 21-22a, Appointment of an Individual as Claimant's Representative).  In October 2016, the Veteran filed a new power of attorney in favor of private attorney Adam Neidenberg (as reflected in a VA Form 21-22a, Appointment of an Individual as Claimant's Representative), which in effect revokes all prior powers of attorney and VA Forms 21-22.  The Board recognizes the change in representation.

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate, paperless, electronic Virtual VA file associated with the Veteran's claims which contain documents which are either duplicative of those contained in the VBMS file or are irrelevant to the issues on appeal.

The Board's disposition of the service connection claims for a right knee disability, and a left knee disability is set forth below.  The remaining claims for service connection for a back disability and  for nonservice-connected pension are addressed in the remand following the order; these matters are being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  With respect to the right knee diagnosis of Osgood-Schlatter's disease, competent, probative medical opinion evidence establishes that this a developmental condition with no in-service aggravation by superimposed disease or injury.

3.  Although the Veteran has also been diagnosed with degenerative arthritis affecting both knees, arthiritis was not manifested in service or for years thereafter, and the only probative medical opinion evidence addressing the medical relationship, if any, between such current disability and service weighs against the claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for a left knee disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004) and Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

VCAA-compliant notice must be provided to a claimant before an unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In a November 2008 pre-rating letter, the AOJ provided notice to the Veteran explaining what information and evidence was needed to substantiate his claims for service connection, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The letter further provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.

The record also reflects that, consistent with applicable duty-to-assist provisions, VA has made reasonable efforts to develop the claim herein decided, to include obtaining or assisting in obtaining all relevant records and other evidence pertinent to this matter.  Pertinent medical evidence associated with the claims file consists of service treatment records (STRs), private treatment records, Social Security Administration (SSA) records, and VA examination reports.  Also of record are various written statements by the Veteran and his representative, on his behalf.  The Board finds that no further AOJ action on the claim, prior to appellate consideration, is required.

As noted, the Veteran had an opportunity to orally advance his contentions during a Board hearing.  During the May 2015 Board hearing, the undersigned identified the claims on appeal as that herein decided.  Information was elicited regarding the nature of the disabilities, current severity, and treatments.  Although the undersigned did not explicitly suggest the submission of any specific additional evidence, on these facts, such omission was harmless.  Following the hearing, the Board sought additional development of the evidence, as the result of which, additional evidence was added to the record.  Thus, the hearing was legally sufficient.  See 38 C.F.R. § 3.103(c)(2) (2016); Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

As indicated above, in February 2016, the Board remanded the claim on appeal for additional development, and the record reflects compliance with the prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999) aff'd, Dyment v. Principi, 287 F.3d 1377 (2002) (holding that substantial, rather than strict, compliance is sufficient).  The Board instructed the AOJ to attempt to obtain the Veteran's ARNG records, request complete copies of SSA records, send the Veteran a letter requesting sufficient information to obtain any additional evidence, and obtain an addendum opinion from the April 2012 VA examiner discussing the nature and etiology of the Veteran's right and left knee disabilities.  The AOJ complied with the remand instructions, and readjudicated the claims in a September 2016 SSOC. 

In summary, the duties imposed by the VCAA have been considered and satisfied.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims herein decided.  As such, the Veteran is no prejudiced by the Board proceeding to a decision on these claims,  at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  In addition, service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish direct service connection, the evidence must establish   "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). See also Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331   (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its competency, credibility and probative value. See, e.g., Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

However, the use of continuity of symptomatology to establish service connection , in lieu of a medical opinion, is limited to those diseases listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303 (b) to a chronic disease not listed in 38 C.F.R. § 3.309 (a) as "a substitute way of showing in-service incurrence and medical nexus.")

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-57 (1990).

STRs include an April 1974 enlistment report of medical examination documenting normal bilateral knee evaluation, and a report of medical history denying trick or locked knee and joint deformity.  In June 1974, the Veteran had a pulled muscle in the right thigh, and was instructed to wrap it and apply heat.  In August 1974, the Veteran complained of a popping sound in both knees, but denied any injuries.  X-rays were normal; incidentally, the physician noted nonfusion of the nucleus of the anterior tuberosity of the tibia, which could be due to Osgood-Schlatter's disease.  In August 1974, the Veteran also complained of popping in his left knee, and the physician noted "? + McMurray."  The physician also made a note to rule out torn cartilage.

Private treatment records dated in July 2008 reflect normal range of motion of the joints without stiffness, swelling, or modules.  Flexion, extension, and rotation were normal; and strength was compatible with age.

June 2009  private treatments records reflect bilateral knee and ankle swelling for one month.  A physical examination revealed normal extremities with adequate strength, and full range of motion and no lower extremity swelling or edema.  While the Veteran complained of swelling to the ankles and feet, the examiner could not detect any.  X-rays of the right knee reflected no acute osseous abnormality.  There were mild degenerative changes most prominent at the patellofemoral and medial compartments.  The examiner noted that there was ossific focus with cortical margins at the tibial tuberosity compatible with non-union of apophysial center that might reflect remote Osgood-Schlatter disease, but that there was no bony destruction.  As such, this was likely longstanding.  There was also mild degenerative change and small bony spurring, most prominent at the patellofemoral compartment.  There was no convincing effusion, fracture, bony displacement or periostitis.  X-rays of the left knee revealed no acute osseous abnormality, mild osteoarthritic change, mild medial compartment joint space loss, mild exostosis in the region of the origin of the left medial collateral ligament (MCL), and osteophyte formation in the demoral condyles and patella.  The bones in the field of view were mildly psteopenic, and there was no radiopaque foreign body.

An April 2012 VA examination report documents a diagnosis of arthritis in the bilateral knees.  The Veteran reported that his knee condition first started in service in 1974, and that he was told he had a skeletal disease in both knees.  The examiner noted that the claims file reflected mild osteoarthritis of the right knee in June 2009, and that prior to that the Veteran complained of popping and cracking in both knees in September 1974 for three months during service, where he was diagnosed with "Moton's cartilage."  X-rays of the bilateral knees in 1974 were normal with an incidental note of Osgood-Schlatter's disease of the right knee.  The examiner opined that since there was no linear knee condition in the records and no evidence of knee pain between September 1974 and June 2009, it was less likely than not that the current bilateral knee condition was due to or a result of military service.  

During his May 2015 hearing, the Veteran testified that he first started experiencing knee problems about the third week of basic training.  He stated that his knees became swollen and that, when he reported to medical, he was told he had a skeletal disease, and that only the right knee was affected at that time.  He reported that he received post-service treatment in 1975, and stayed in the hospital for five days due to right knee swelling.  He stated that he had his knee drained in 1975, and had a full leg splint in 1977, but that he "got on through the years" mostly using ice packs.  He also stated that his left knee "started going bad" when he joined the Reserves.  He reported that after service he was a wire and cable installer and had to climb poles in order to install wires, and that his knees would swell up for a couple of days after he came down from the poles.

An August 2016 VA examination report reflects a history of knee pain in service following running and jumping, but no injuries to the knees.  The Veteran also reported that he received treatment for his knees from 1979 to 1981, and the examiner noted that in his 2015 hearing testimony, the Veteran stated that he also received treatment in 1975 when his knee was drained.  The examiner concluded that the Veteran's knees then returned to normal because he proceeded to work as a wire and cable installer, which required him to climb trees, and that he could not have done this without functioning knees.  Physical examination was normal, and x-rays documented bilateral minimal degenerative changes.  The Veteran had tiny osteophytes, and decrease in cartilage space in the medial compartments was within the variation of normal.  The examiner also found that his left knee signs and symptoms were not suggestive of a meniscus injury, and that x-rays of the right knee tibial tubercle was suggestive of Osgood-Schlatter's disease, which was a developmental condition that occurred during adolescence.  Further, he opined there was no evidence on examination that there was aggravation of the right knee.

The Board has considered the medical and lay evidence of record, but finds that service connection for claimed right and left knee disabilities is not warranted.

First addressing the fundamental current disability element of service connection, the Board notes that, with respect to the right knee, assessments of possible or remote Osgood-Schlatter's disease are not indicative of current right knee disability for VA purposes.  As noted, the August 2016 VA examiner found that that disorder was a developmental condition that occurred during adolescence.  See 38 C.F.R. § 3.303(c) (congenital or developmental defects are not diseases or injuries within the meaning of the applicable law and regulations for VA compensation purposes).  While service connection may be granted, in limited circumstances, for disability due to aggravation of a constitutional or developmental disease by superimposed disease or injury (see AOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); and Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)), there is no such evidence in this case.  Rather, here, the August 2016 examiner explicitly found that there was no evidence of in-service aggravation. 

The Veteran also has been diagnosed with degenerative arthritis in  both knees, which meets current disability requirement.  Further, STRs document complaints of bilateral knee pain and popping, which are indicative of the in-service injury or disease requirement.  Thus, these claims turn on the question of whether there exists a medical nexus between the current diagnosis of arthritis affecting each knee and service, to include the complaints noted therein.  However, the Board finds that the preponderance of the evidence weighs against such a finding.

Despite the complaints of bilateral knee pain documented in service, no chronic knee disability was shown in service, or for many years thereafter.  Indeed, the first documentation of bilateral knee arthritis was in 2009, 35 years after his separation from service.  This is well beyond the period for establishing service connection for arthritis on a presumptive basis.   See 38 C.F.R. §§ 3.307(a)(3), 3.309(a).   The Board also points out that the fact that the post service record references treatment for knee complaints in 1975, and from 1979 to 1981 (for swollen knees), but not for many years thereafter, are factors that tend to weigh against such current assertion as to continuity of symptoms, and, ultimately, an award of service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).   

Significantly, moreover, the only medical opinion of record to address the medical etiology question-that provided by the August 2016 examiner-weighs against the claim.  In that opinion, the examiner considered the Veteran's assertions, but still rendered a negative opinion.   As this opinion was based on examination of the Veteran, full consideration of the record (to include lay assertions), and is supported by stated rationale, the Board accepts this opinion as probative of the medical etiology question.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Notably, neither the Veteran nor his representative has presented or identified any contrary medical opinion-i.e., one that, in fact, supports a finding of medical nexus between current bilateral knee disability and service.  

The Board further notes that, to whatever extent statements by the Veteran and/or his representative have been offered for the purpose of establishing that there exists a medical nexus between his current bilateral knee arthritis and service (particularly, his in-service complaint of bilateral knee pain therein), such assertions do not provide persuasive support for these claims.  Matters of diagnosis and etiology of medical disabilities typically are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), the specific matter of the etiology of the disability under consideration is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n. 4 (providing that lay persons are not competent to diagnose cancer).  As neither the Veteran nor his representative is shown to be other than a layperson without appropriate medical training and expertise, neither is competent to render a probative (persuasive) opinion on such a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998).  As the lay assertions in this regard have no probative value, the Veteran can neither support his claim, nor counter the probative medical opinion evidence of record, on the basis of such assertions, alone. 

In sum, there is no competent, persuasive evidence to support the Veteran's assertion that he incurred chronic right knee disability or left knee disability during or as a result of his military service.  Rather, the preponderance of the evidence weighs against a finding of a military nexus for any post-service right and left knee disorder..  As such, the benefit-of-the-doubt doctrine is not applicable, and the claims for service connection for the right and left knee disabilities must be denied.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 55-57.  


ORDER


Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.


REMAND

Unfortunately, the Board finds that further action on the remaining claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.  

At the outset, the Board notes that, with respect to the claim for nonservice-connected pension, the AOJ last adjudicated the claim in a September 2016 SSOC.  The Board notes, however, that in December 2016, prior to certification to the Board in January 2017, pertinent additional evidence was added to the record since the issuance of the September 2016 SSOC.  Specifically, the Veteran submitted SSA benefit statements and a VA Form 21-0516-1, Improved Pension Eligibility Verification Report (Veteran with no Children).  However, the AOJ has not issued an SSOC reflecting adjudication of the pension claim in light of such evidence. 

In this regard, the Board points out that the appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 2014) contemplates that all evidence will first be reviewed by the AOJ so as not to deprive the claimant of an opportunity to prevail on his claims at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Pursuant to 38 C.F.R. § 20.1304(c) (2016), any pertinent evidence submitted to the Board by the AOJ after the certification of appeal must be referred to the AOJ for review, unless such procedural right is waived by the Veteran or his representative, or unless the Board determines that the benefits to which the evidence relates may be fully allowed on appeal without such referral.  With respect to evidence received prior to certification to the Board, the AOJ must issue an SSOC; notably, the governing regulations do not include a waiver provision.  38 C.F.R. §§ 19.31, 19.37.  Here, inasmuch as the new evidence was received before the claim was certified to the Board in January 2017, a remand is warranted for the AOJ to reconsider the claim on appeal in light of such evidence, and to issue an SSOC reflecting such consideration. 

Concerning the claim for service connection for a back disability, the Board notes that the April 2012 VA examiner diagnosed degenerative arthritis of the thoracic spine, thoracolumbar scoliosis, and lumbar strain.  The examiner opined that it was less likely than not that the Veteran's "current back condition" was related to service because there was no evidence of a back condition while in service and the Veteran reported that his post-service back pain began in 1989 after an incident at work.  

However, STRs show that in May 1974 ,the Veteran complained of back pain, which was  assessed as muscle pain.  Further, the VA examiner did not address whether the Veteran's arthritis was manifested to a degree of 10 percent within one year of service. The Board also notes that the VA examiner did not specify whether the diagnosed minimal scoliosis convexed to the left is a developmental, congenital, or acquired disability, or, if  a developmental or congenital disease, if there was aggravation by superimposed disease or injury during service, resulting in current disability.  

Accordingly, the Board finds that the medical evidence currently of record is insufficient to resolve the service connection back claim, and that medical opinions addressing the etiology of each of the distinct back diagnoses reflected in the April 2012 VA examination report are warranted.  See 38 U.S.C.A. § 5103A  (West 2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79, 83   (2006). See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination or obtain a medical opinion, it must provide or obtain one that is adequate for purposes of the determination being made).


Accordingly, on remand, the AOJ should arrange to obtain from an appropriate physician addendum opinions addressing the etiology of all diagnosed back disorders.  The AOJ should only arrange  for the Veteran to undergo VA examination, by an appropriate physician, if one is deemed necessary in the judgment of the physician designated to provide the addendum opinions.  The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may well result in denial of the claim.  38 C.F.R. § 3.655 (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. 

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and that the record with respect to both remaining claims is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

The Board notes that VA has a duty to assist the Veteran in obtaining records in the custody of a federal agency until such records are obtained or it is concluded that such records do not exist or that a further search would be futile.  38 C.F.R. § 3.159(c)(2).  The Veteran must be notified of any attempts made, and why further attempts would be futile, and be allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. § 3.159 (e).

Also while this matter is on remand, the AOJ should give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal (particularly as regards pertinent, private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations. Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claims on appeal.

Accordingly, these matters are hereby is REMANDED for the following action:

1.  Undertake appropriate action to associate with the Veteran's electronic claims file all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran.  As appropriate, follow the procedures set forth in 38 C.F.R. § 3.159 (c) as regards requesting records from Federal facilities.  All records and/or responses received must be associated with the claims file.

2.  Send to the Veteran and his attorney a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).
 
3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.
 
4.  After all records/responses from each contacted entity have been associated with the claims file,  arrange to obtain from an appropriate physician and addendum opinion addressing the etiology of all diagnosed back disorders.

Only arrange for the Veteran to undergo VA examination, by an appropriate physician, if one is deemed necessary in the judgment of the physician designated to provide the addendum opinion,

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions.  

If the Veteran is examined, all indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and clinical findings should be reported in detail. 

With respect to diagnosed degenerative arthritis of the thoracic spine, thoracolumbar scoliosis, and lumbar strain (even if now currently resolved or asymptomatic), for each such diagnosed disorder, the physician should render an opinion addressing the relationship, if any, between such diagnosis and service.  

Specifically with respect to diagnosed degenerative arthritis of the thoracic spine and lumbar strain, for each, the physician should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) the disability: (a) had its onset during service; (b) for arthritis, was manifest to a compensable degree within one year of the Veteran's discharge from active service; or (c) is otherwise medically related to service, to include his in-service back complaints assessed as muscle pain. 

Specifically with respect to thoracolumbar scoliosis, the examiner should explicitly indicate whether the disorder is congenital, developmental or acquired; and, if congenital or developmental, whether the disorder was at least at least as likely as not aggravated (worsened beyond natural progression) by superimposed in-service injury or disease, resulting in current disability.   
 
In addressing the above, the physician must consider and discuss all pertinent medical and other objective evidence, to specifically include the Veteran's service treatment records.   The physician must also consider and discuss all lay assertions, to include as to nature, onset, and continuity of symptoms.  

Notably, the lack of medical treatment for or diagnosis of a chronic back disorder during service or shortly thereafter should not, alone, form the sole basis for a negative opinion.  

In this regard, the physician is advised that the Veteran is competent to report his symptoms and history, and his assertions in this regard should be considering in formulating the requested opinions.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why  

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claims on appeal in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication (to include, with respect to the pension claim, in particular, the December 2016 VA Form 21-0516-1 and SSA benefit statement, and all evidence received pursuant to this remand) and legal authority.

7.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his representative an SSOC that reflects consideration of all additional evidence received, and includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


